Exhibit 10.1
FIRST AMENDMENT
FIRST AMENDMENT, dated as of March 22, 2010 (this “First Amendment”), to the
Amended and Restated Credit Agreement, dated as of February 13, 1998, as amended
and restated as of December 10, 2003 and March 4, 2004, as further amended and
restated as of October 2, 2009 (the “Credit Agreement”), among Nebraska Book
Company, Inc., a Kansas corporation (the “Borrower”), NBC Holdings Corp., NBC
Acquisition Corp., the lenders party from time to time thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent, Wells Fargo Bank, National
Association, as syndication agent, and Bank of America, N.A., as documentation
agent.
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement,
as more fully described herein; and
WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment to the Credit Agreement, subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Lenders and the Administrative Agent hereby agree as
follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms which are
defined in the Credit Agreement are used herein as therein defined.
2. Amendments to Section 1.1 (Defined Terms).
(a) Section 1.1 of the Credit Agreement is amended by adding the following
definitions in proper alphabetical order:
“Deposit Account”: as defined in the Guarantee and Collateral Agreement.
“Reserved Local Blocked Account”: as defined in the Guarantee and Collateral
Agreement.
(b) The definition of “Reserves” set forth in Section 1.1 of the Credit
Agreement is amended in its entirety as follows:
“Reserves”: any and all reserves which the Administrative Agent deems necessary,
in its Permitted Discretion, to maintain (including, without limitation, the
Dilution Reserve, reserves for accrued and unpaid interest on the Obligations,
reserves in respect of Banking Services, volatility reserves, Rent Reserves,
reserves in connection with any Reserved Local Blocked Account, reserves for
Inventory shrinkage, reserves for customs charges and shipping charges related
to any Inventory in transit, reserves for Swap Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Loan Party.

 

 



--------------------------------------------------------------------------------



 



3. Amendment to Section 6.10 (“Control Agreements”). Section 6.10(b) of the
Credit Agreement is amended in its entirety as follows:
“(b) The Borrower shall determine the aggregate balance of cash and Cash
Equivalents of all Loan Parties in accounts (including Reserved Local Blocked
Accounts but other than (i) each Deposit Account, the funds in which are used,
in the ordinary course of business, solely for the payment of salaries and
wages, workers’ compensation, pension benefits and similar expenses or taxes
related thereto, (ii) each Deposit Account (other than a Reserved Local Blocked
Account) used, in the ordinary course of business, solely for daily accounts
payable and that has an ending daily balance of zero and (iii) each Deposit
Account (other than Reserved Local Blocked Accounts) used in the ordinary course
of business for local store accounts (which shall be governed by Section 6.4 of
the Guarantee and Collateral Agreement)) not subject to Deposit Account Control
Agreements or other appropriate control agreements in favor of the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent at each time when the Borrower delivers Borrowing Base
reports pursuant to Section 6.2(g), and (x) if such aggregate balance under
clause (ii) above shall at any time of determination exceed $1,000,000, the
Borrower shall promptly eliminate such excess from such accounts or shall within
30 days enter, or cause the applicable Loan Parties to enter, into one or more
Deposit Account Control Agreements or other appropriate control agreements in
favor of the Administrative Agent in form and substance reasonably satisfactory
to the Administrative Agent so that there shall not thereafter be any such
excess and (y) if such aggregate balance in Reserved Local Blocked Accounts
shall at any time of determination exceed $2,000,000, the Borrower shall, within
3 Business Days, eliminate such excess from such accounts; provided, however,
that the Borrower shall have 90 days after the Closing Date (or such later date
as the Administrative Agent shall agree in its Permitted Discretion) to obtain
such Deposit Account Control Agreements or other appropriate control
agreements.”
4. Amendment to Section 8 (“Events of Default”). Section 8(c) of the Credit
Agreement is amended in its entirety as follows:
“(c) Any Loan Party shall default in the observance or performance of any
agreement contained in (i) clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), 6.10(b)(y) or Section 7, or
(ii) clause (e) of Section 2.9 or clause (j) of Section 6.2, and in the case of
this clause (ii) such default shall continue unremedied for a period of 3
Business Days (or, during any period that is not an FCCR Compliance Period, any
default under clause (j) of Section 6.2 shall continue unremedied for a period
of 30 days); or”
5. Authorization. The Lenders party hereto hereby authorize the Administrative
Agent to enter into an amendment to the Guarantee and Collateral Agreement in
form and substance substantially as set forth on Annex A attached hereto.
6. Representations and Warranties. The Borrower hereby confirms, reaffirms and
restates the representations and warranties set forth in Section 4 of the Credit
Agreement, as amended by this First Amendment. The Borrower represents and
warrants that, after giving effect to this First Amendment, no Default or Event
of Default has occurred and is continuing.
7. Effectiveness. This First Amendment shall become effective on the date the
following conditions precedent are satisfied:
(a) First Amendment. The Administrative Agent shall have received this First
Amendment executed and delivered by the Administrative Agent, the Borrower, the
Lenders party to the

 

2



--------------------------------------------------------------------------------



 



Credit Agreement constituting the “Required Lenders” thereunder.
(b) First Amendment to the Guarantee and Collateral. The Administrative Agent
shall have received the First Amendment to the Guarantee and Collateral
Agreement, dated the date hereof, executed and delivered by the Administrative
Agent, the Borrower and each other Loan Party.
8. Continuing Effect of the Credit Agreement. This First Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future action on the part of the Borrower that would require a
waiver or consent of the Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect.
9. Counterparts. This First Amendment may be executed by the parties hereto in
any number of separate counterparts (including facsimiled and other
electronically transmitted counterparts), each of which shall be deemed to be an
original, and all of which taken together shall be deemed to constitute one and
the same instrument.
10. GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
11. Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
for all of its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
First Amendment, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent.
[rest of page intentionally left blank]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            NBC HOLDINGS CORP.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        NBC ACQUISITION CORP.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        NEBRASKA BOOK COMPANY, INC.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
      By:   /s/ Eric H. Pratt         Name:   Eric H. Pratt        Title:   Vice
President     

 

 



--------------------------------------------------------------------------------



 



Signature page to the First Amendment
dated as of March 17, 2010 to the
NEBRASKA BOOK COMPANY, INC.
Amended and Restated Credit Agreement

            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Richard D. Hill, Jr.         Name:   Richard D. Hill, Jr.       
Title:   Managing Director     

 

 



--------------------------------------------------------------------------------



 



Signature page to the First Amendment
dated as of March 22, 2010 to the
NEBRASKA BOOK COMPANY, INC.
Amended and Restated Credit Agreement

            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Geoffrey Headington         Name:   Geoffrey Headington       
Title:   Director   

 

 



--------------------------------------------------------------------------------



 



ANNEX A
First Amendment to the Guarantee and Collateral Agreement

 

 